EXHIBIT 10.14

HealthStream, Inc. (the “Company”)

Summary of Director and Executive Officer Compensation

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

Retainers and Fees

   2013  

Annual Retainer fee

   $ 4,000   

Board meeting fee

   $ 1,000   

Committee chair meeting fee

   $ 1,000   

Committee member meeting fee

   $ 500   

In addition to the cash compensation set forth above, each non-employee director
is eligible to receive a nondiscretionary annual grant of restricted share units
for conversion to 3,000 shares of the Company’s common stock. The restricted
share units are granted annually and vest over a three year period.

II. Executive Officer Compensation. The following table sets forth the current
base salaries and fiscal 2012 performance bonuses provided to our executive
officers, including the individuals who the Company expects to be its Named
Executive Officers for 2013.

 

Executive Officer

   Current
Base
Salary      Fiscal
2012
Bonus
Amount  

Robert A. Frist, Jr.

   $ 257,000       $ 20,151   

J. Edward Pearson

   $ 244,000       $ 19,132   

Arthur E. Newman

   $ 234,000       $ 18,348   

Gerard M. Hayden, Jr.

   $ 230,000       $ 18,034   

Jeffrey S. Doster

   $ 230,000       $ 18,034   

Michael Sousa

   $ 192,500       $ 5,005   

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding Director and Named Executive Officer
compensation will be contained in the Company’s 2013 Proxy Statement.